735 N.W.2d 278 (2007)
STATE TREASURER, Plaintiff-Appellee,
v.
Donald KELLY, Defendant-Appellant.
Docket No. 133805. COA No. 277175.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the April 23, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The provisions of the Court of Appeals April 23, 2007 order remain in effect, and the 21-day time period for payment of the initial partial fee pursuant to MCL 600.2963(1) shall run from the date of this order. The motion to consolidate is DENIED.